103 F.3d 134
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.William P. WRIGHT, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social Security,Defendant-Appellee.
No. 95-3439.
United States Court of Appeals, Seventh Circuit.
Submitted Nov. 14, 1996.*Decided Nov. 22, 1996.

Before COFFEY, EASTERBROOK and KANNE, Circuit Judges.

ORDER

1
Pro se appellant William P. Wright seeks judicial review of the district court's order affirming the determination of the Commissioner of Social Security pursuant to 42 U.S.C. §§ 405(g) & 1383(c)(3).  Because we conclude that the ALJ's findings were supported by substantial evidence, we affirm for the reasons stated by the district court.



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary.  Accordingly, the appeal is submitted on the briefs and the record.  See Fed.R.App.P. 34(a);  Cir.R. 34(f)